                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


GREENBRIER HOTEL CORPORATION, et al.,

                         Plaintiffs,

v.                                          CIVIL ACTION NO. 2:19-cv-00118

ACE AMERICAN INSURANCE COMPANY (CHUBB), et al.,

                         Defendants.



                               JUDGMENT ORDER

      In   accordance   with   the     Memorandum     Opinion      and   Order   filed

contemporaneously with this Judgment Order, it is ORDERED that this civil action

be, and the same is hereby, DISMISSED without prejudice and retired from the

docket of the court.

      The court DIRECTS the Clerk to send a copy of this Judgment Order to counsel

of record and any unrepresented party.

                                       ENTER:       June 3, 2019
